SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF For the quarter ended March 31, 2008 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIESEXCHANGE ACT OF 1934 Commission File No. 000-52375 KESSELRING HOLDING CORPORATION (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-4838580 (IRS Employer Identification Number) 1956 Main Street Sarasota, Florida 34236 (Addresses of principal executive offices) 34236 (Zip Code) Issuer's telephone number, including area code: (941) 953-5774 Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer Non-accelerated filer  Non accelerated filer (Do not check if a smaller reporting company) Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [ ]No [X] As of May 14, 2008, 37,992,305 shares of Common Stock were outstanding. Transitional Small Business Disclosure Format (check one):Yes [ ]No [X] 1 KESSELRING HOLDING CORPORATION. AND SUBSIDIARIES INDEX PART I. Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets at March 31, 2008 (Unaudited) and September 30, 2007 4 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2008 and 2007 5 Condensed Consolidated Statements of Operations (Unaudited) for the Six Months Ended March 31, 2008 and 2007 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the 7 Six Months Ended March 31, 2008 and 2007 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis or Plan of Operation 18 Item 3. Quantitative and Qualitative Disclosures About Market Risks 25 Item 4. Controls and Procedures 25 Item 4T. Controls and Procedures 25 PART II. Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 28 2 PART I—FINANCIAL INFORMATION FORWARD-LOOKING STATEMENTS Certain information included in this report and other Company filings (collectively, “SEC filings”) under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended (as well as information communicated orally or in writing between the dates of such SEC filings) contains or may contain forward looking information that is subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. Among these risks, trends and uncertainties are the Company’s ability to raise capital, national and local economic conditions, the lack of an established operating history for the Company’s current business activities, conditions and trends in the restoration and general contracting industries in general, changes in interest rates, the impact of severe weather on the Company’s operations,the effect of governmental regulation on the Company and other factors described from time to time in our filings with the Securities and Exchange Commission. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2007 2008 2007 Assets (Unaudited) Current assets Cash and cash equivalent $ 48,027 $ 159,744 Accounts receivable, net of allowance for doubtful accounts of$113,474 and$96,264, respectively 1,203,321 1,311,833 Inventories 456,375 580,203 Costs and estimated earnings in excess of billings on uncompleted contracts 68,651 132,435 Other Current Assets 181,725 141,669 Total current assets 1,958,099 2,325,884 Property and equipment, net 2,684,033 2,643,835 Intangible assets, net 17,499 24,499 Deferred loan costs 52,170 55,095 Total assets $ 4,711,801 $ 5,049,313 Liabilities and Stockholders' Equity (Deficit) Current liabilities Accounts payable and accrued expenses $ 2,163,474 $ 1,488,154 Restructuring reserve 693,185 - Billings in excess of costs and estimated earnings on uncompleted contracts 153,426 192,932 Notes payable and current maturities of long-term debt 278,672 31,246 Notes payable - related parties 695,000 - Total current liabilities 3,983,757 1,712,333 Long-term debt, less current maturities 1,605,585 1,543,435 Total liabilities 5,589,342 3,255,768 Commitments and contingent liabilities (Note 8) - - Stockholders' equity (deficit) Preferred stock, $.0001 par value, 20,000,000 shares authorized; 1,000,000 and 1,000,000 Series A shares issued and outstanding, respectively aggregate liquidation preference of $1,725,000 1,500,000 1,500,000 Common stock, $0.0001 par value, 200,000,000 shares authorized; 35,467,665 and 35,507,665 shares issued and outstanding, respectively 3,547 3,551 Additional paid-in capital 4,172,125 3,984,152 Accumulated deficit (6,553,213 ) (3,694,158 ) Total stockholders' equity (deficit) (877,541 ) 1,793,545 Total liabilities and stockholder's equity (deficit) $ 4,711,801 $ 5,049,313 See notes to condensed consolidated financial statements. 4 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2 Revenues 2008 2007 Manufactured Products $ 1,928,113 $ 1,979,475 Construction Services 479,768 1,352,864 2,407,881 3,332,339 Cost of revenues Manufactured Products 1,297,330 1,739,175 Construction Services 483,304 938,181 1,780,634 2,677,356 Gross profit 627,247 654,983 Operating expenses Salaries and benefits, including share-based payments of $82,479 in 2008, $46,000 in 2007 562,313 465,037 Professional fees 236,717 404,504 Rent and occupancy 53,646 45,062 Depreciation and amortization, less amounts included in cost of revenue 47,036 27,541 Repairs and maintenance 16,330 19,185 Transportation 22,431 24,644 Insurance 25,089 - Advertising 13,913 - Restructuring and exit costs 789,100 - Other operating expenses 368,494 93,925 2,135,069 1,079,898 Loss from operations (1,507,822 ) (424,915 ) Other income (expense) Interest income - 1,859 Interest expense (49,452 ) (24,939 ) Other income (expense), net 6,190 - Total other income (expense), net (43,262 ) (23,080 ) Loss before income taxes (1,551,084 ) (447,995 ) Income taxes - 170,291 Net loss (1,551,084 ) (277,704 ) Undeclared preferred stock dividends (37,500 ) - Loss applicable to common shareholders $ (1,588,584 ) $ (277,704 ) Loss per common share Basic and diluted $ (0.04 ) $ (0.01 ) Weighted average common shares outstanding Basic and diluted 35,537,995 26,472,235 See notes to condensed consolidated financial statements. 5 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS SIX MONTHS ENDED MARCH 31, 2 2008 2007 Revenues Manufactured Products $ 3,717,269 $ 3,487,658 Construction Services 1,388,486 3,216,995 5,105,754 6,704,653 Cost of revenues Manufactured Products 2,620,316 2,974,663 Construction Services 1,300,004 2,297,152 3,920,320 5,271,815 Gross profit 1,185,434 1,432,838 Operating expenses Salaries and benefits, including share-based payments of $209,038 in 2008, $46,000 in 2007 1,619,130 734,330 Professional fees 599,896 867,187 Rent and occupancy 120,422 83,178 Depreciation and amortization, less amounts included in cost of revenue 79,816 68,389 Repairs and maintenance 38,006 33,899 Transportation 70,389 32,625 Insurance 66,503 - Advertising 47,686 - Restructuring and exit costs 789,100 - Other operating expenses 528,285 202,610 3,959,233 2,022,218 Loss from operations (2,773,799 ) (589,380 ) Other income (expense) Interest income - 3,899 Interest expense (83,707 ) (44,805 ) Other income (expense), net (1,206 ) (2,033 ) Total other income (expense), net (84,913 ) (42,939 ) Loss before income taxes (2,858,712 ) (632,319 ) Income taxes - 232,962 Net loss (2,858,712 ) (399,357 ) Undeclared preferred stock dividends (75,000 ) - Loss applicable to common shareholders $ (2,933,712 ) $ (399,357 ) Loss per common share Basic and diluted $ (0.08 ) $ (0.02 ) Weighted average common shares outstanding Basic and diluted 34,683,451 26,192,422 See notes to condensed consolidated financial statements. 6 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED MARCH 31, 2 2008 2007 Cash flows from operating activities: Net loss $ (2,858,712 ) $ (399,357 ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization 125,553 131,401 Stock-based compensation—employees 209,038 46,000 Stock-based compensation—directors 27,024 - Gain on disposal of equipment 21,733 - Loss on settlement of related party liabilities 7,088 - Deferred income taxes - (232,961 ) Stock-based compensation—consultants - 15,400 Changes in operating assets and liabilities, net of acquisitions: Accounts receivable 108,511 (273,080 ) Inventories 123,828 80,428 Contract assets 63,784 (1,747 ) Other current assets (40,056 ) (236,620 ) Other assets 2,925 - Accounts payable and accrued expenses 1,318,324 (87,883 ) Contract liabilities (44,849 ) (115,721 ) Net cash from operating activities (935,809 ) (1,074,140 ) Cash flows from investing activities: Purchases of property and equipment (180,484 ) (150,792 ) Net cash from investing activities (180,484 ) (150,792 ) Cash flows from financing activities: Proceeds from notes payable 603,744 1,446,348 Proceeds from notes payable - related parties 795,000 - Repayment of notes payable (294,168 ) (55,178 ) Repayment of notes payable, related parties (100,000 ) (929,389 ) Proceeds from sale of common stock - 490,000 Net cash from financing activities 1,004,576 951,781 Net change in cash (111,717 ) (273,151 ) Cash at beginning of period 159,744 550,482 Cash at end of period $ 48,027 $ 277,331 Supplemental Cash Flow Information: Cash paid for interest $ 83,707 $ 44,805 Liabilities extinguished with the issuance of common stock $ 136,068 - Paid-in capital arising from the issuance of common stock and assets in settlement of related party liabilities $ (57,152 ) $ - See notes to condensed consolidated financial statements. 7 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and nature of our business: Basis of presentation: Our unaudited condensed consolidated financial statements as of March 31, 2008 and for the three and six months ended March 31, 2008 and 2007 have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with interim reporting standards of Regulation S-B of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all the information required by generally accepted accounting principles for complete financial statements. In our opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of our financial position as of March 31, 2008, our results of operations for the three and six months ended March 31, 2008 and 2007 and cash flows for the six months ended March 31, 2008 and 2007 have been included in their preparation. These unaudited condensed consolidated financial statements should be read in conjunction with our annual financial statements for our fiscal year ended September 30, 2007 and Management’s Discussion and Analysis and Plan of Operation, and related notes thereto, included in the Company’s Form 10-KSB filed on December 28, 2007 with the SEC. Operating results for the six months ended March 31, 2008 are not necessarily indicative of the results that may be expected for the year ending September 30, 2008. The preparation of financial statements in accordance with Accounting Principles Generally Accepted in the United States of America contemplates that the Company will continue as a going concern, for a reasonable period. As reflected in our condensed consolidated financial statements, we have incurred losses of ($2,858,712) and ($399,357) during the six months ended March 31, 2008 and 2007, respectively. We have used cash of ($935,809) and ($1,074,140) in our operating activities during the six months ended March 31, 2008 and 2007, respectively. We also have a current working capital deficiency of ($2,025,658) that is insufficient in our management’s view to sustain our current levels of operations for a reasonable period without additional financing. Finally, as discussed in Note 4, we have defaulted on a material operating lease that has resulted in a material charge to our operations during the current quarter.
